NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      DEC 22 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 DARRU K. “KEN” HSU, Individually and            No. 14-15588
 as Trustee of the Darru K. Hsu and Gina T.
 Hsu Living Trust U/AO5/O5/03;                   D.C. No. 3:11-cv-02076-WHA
 individually and on behalf of all others
 similarly situated,
                                                 MEMORANDUM*
                  Plaintiff-Appellant,

   v.

 UBS FINANCIAL SERVICES, INC.,

                  Defendant-Appellee.

                    Appeal from the United States District Court
                      for the Northern District of California
                     William Alsup, District Judge, Presiding

                          Submitted December 14, 2016**

Before:       WALLACE, LEAVY, and FISHER, Circuit Judges.

        Darru K. “Ken” Hsu appeals pro se from the district court’s order denying

his motion for relief from judgment under Federal Rule of Civil Procedure

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
60(d)(3). We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of

discretion, United States v. Estate of Stonehill, 660 F.3d 415, 443 (9th Cir. 2011),

and we affirm.

      The district court did not abuse its discretion in denying Hsu relief from the

judgment because Hsu failed to establish by clear and convincing evidence that

defendant perpetrated a “fraud on the court.” Pizzuto v. Ramirez, 783 F.3d 1171,

1181 (9th Cir. 2015) (requiring more specific evidence of fraud than plaintiff’s

“series of allegations and implications”). We reject as without merit Hsu’s

contention that the district court applied the wrong legal standard. See id. (“The

burden of proof rests with petitioner to show the fraud by clear and convincing

evidence.”).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      All pending motions and requests are denied.

      AFFIRMED.




                                          2                                    14-15588